DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending and are examined in this office action.
Claim 15 is objected to for minor informalities.
Claims 8-16 are rejected under 35 USC 112(b).
Claims 1-13 and 15-16 are rejected under 35 USC 102.
Claim 14 is rejected under 35 USC 103.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/18/2019, 06/01/2021, and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Figure 3 recites “Patiry1”, “Patiry2”, and “Patiry3”. This appears to be a typographical error for “Parity1”, “Parity2”, and “Parity3”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Claim Objections
	Claim 15 is objected to because of the following informalities:  
Claim 15 recites “                                
                                    |
                                    +
                                    ⟩
                                
                            ”. This appears to be a typographical error for “                                
                                    
                                        
                                            
                                                
                                                    +
                                                
                                            
                                        
                                        
                                            L
                                        
                                    
                                
                            ” as in claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 recites “A method of operating a quantum circuit configured to a logical Bell state”. It is unclear what it means for a quantum circuit to be configured to a logical bell state. For the purposes of examination, this limitation is being interpreted as “A method of operating a quantum circuit configured to implement a logical Bell state” as in the application title and abstract. Claims 9-10 do not resolve the issue and are rejected with the same rationale.

	Claim 11 recites “a selection circuit configured to receive a measured result of the measuring circuit of each of the quantum circuits”. However, “the quantum circuits” lacks proper antecedent basis. It is unclear which circuits among the recited “[a] quantum circuit” and “first to third quantum circuits” are referred to by “the quantum circuits”. For the purposes of examination, this limitation is being interpreted as “the first to third quantum circuits”. Dependent claims 12-16 do not resolve the issue. Claims 12, 14, and 15 include further recitations of “the quantum circuits”. Claims 12-16 are rejected with the same rationale as claim 11. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Choi” (Dual-code quantum computation model).

	Regarding claim 1, Choi teaches
	A quantum circuit comprising: (Choi, Abstract describes performing quantum computation which alternates between two different quantum error-correction codes. Pages 2799-2800, “Steane T gate into Reed-Muller T gate using code teleportation” subsection, Step 1 (including substeps (a)-(f)) 
	a Hadamard gating circuit configured to perform Hadamard conversions on a cat state; (Choi, Step 1(c) on page 2800 describes preparing a physical cat state and indicates that this may be performed using the “Fault-tolerant preparation of the CATn and Shor states” of Appendix 1. This section is on pages 2795-2796. In particular, Figure 8 shows the portion of the circuit for preparing the CATn state in a fault-tolerant way. The last paragraph of the “Fault-tolerant preparation of the CATn and Shor states”  subsection reads: “We must apply bitwise H gates since this CAT state should be used for logical ZZ measurements. This state is referred to as the Shor state [41]. Since the Shor state contains only the even parity qubits, it can used for measuring the parity between two encoded qubits, working as a logical ZZ measurement.”  That is, bitwise Hadamard gates are applied to the CAT state to prepare it for use in measuring parity between two encoded qubits. This portion of the circuit is not illustrated, but the bitwise Hadamard gates, considered together, are taken to be the “Hadamard gating circuit”. ) 
	a controlled-NOT (CNOT) gating circuit configured to perform CNOT operations on first and second logical qubits encoded by first and second quantum error correction codes, respectively, and conversion results of the Hadamard gating circuit; (Choi, pages 2799-2800, Step 1(a) describes the preparation of a first logical qubit (i.e.,                         
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                    ) in the Steane error correction code. Step 1(b) describes the preparation of a second logical qubit (also                          
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                    ) in the Reed-Muller error correction code. At step 1(d), a first logical CNOT gate is applied to the CAT sate (i.e., the output of step 1(c), which was described above) and the Steane logical qubit                         
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                     , and a second logical CNOT gate is applied to the CAT state and to the Reed-Muller logical qubit                         
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                    . Figure 1 on page 2781 shows CNOT gates being applied to the first logical qubit (i.e.,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    +
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    A
                                
                            
                        
                    ) and a second logical qubit (i.e.,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    +
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    B
                                
                            
                        
                    ) and to the CAT state qubits. The CNOT gates considered together are taken to be the “controlled-NOT (CNOT) gating circuit”.) 
	a measuring circuit configured to measure calculation results of the CNOT gating circuit; and (Choi, page 2800, Step 1(e) describes measuring the CAT state. Figure 1 on page 2781 shows this Z measurement gates to the right of the CNOT gates. The measurement gates are taken to be the “measuring circuit”.)
	a logical bit converter configured to convert a bit of the second logical qubit on a basis of the measured result of the measuring circuit. (Choi, page 2800, step 1(f) : “Based on the measurement output, we should apply an additional                         
                            
                                
                                    X
                                
                                -
                            
                        
                     on the Reed-Muller state.” The logical X gate is a logical bit converter since a logical                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate swaps                         
                            |
                            
                                
                                    0
                                
                                -
                            
                            ⟩
                        
                     and                         
                            |
                            
                                
                                    1
                                
                                -
                            
                            ⟩
                        
                    . Figure 1 on page 2781 shows the                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate being applied based on the determination in the “Same?” decision point. As describe in the caption, this is the decision point checks the parity of the measurement.) 

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Choi teaches	
	wherein a length of the cat state is equal to a sum of a length of the first logical qubit and a length of the second logical qubit. (Choi, page 2800, step 1(c): “We must prepare a physical CAT state with 7 + 15 = 22 qubits since the Steane and the Reed-Muller codes require 7 and 15 physical qubits, respectively.” This is also described for generic codes in the caption to Figure 1 on page 2781).)

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Choi teaches
	wherein the CNOT gating circuit performs CNOT operations on the first logical qubit and a quantum state, which corresponds to the first logical qubit, of the cat state, and the CNOT gating circuit performs CNOT operations on the second logical qubit and a quantum state, which corresponds to the second logical qubit, of the cat state. (Choi, page 2800, step 1(d): “After that, we apply CNOT between the Steane                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                     and 7 qubits of CAT22, and the Reed-Muller                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                     and the remaining 15 qubits of CAT22.” Recall that the Steane                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                     corresponds to the first logical qubit and the Reed-Muller                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                     corresponds to the second logical qubit. The “7 qubits” correspond to the “quantum state, which corresponds to the first logical qubit, of the cat state” and the “15 qubits” correspond to the “quantum state, which corresponds to the second logical qubit, of the cat state”.)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Choi teaches
	wherein the first and second logical qubits are encoded to quantum state                         
                            
                                
                                    
                                        
                                            +
                                        
                                    
                                
                                
                                    L
                                
                            
                        
                    . (Choi, pages 2799-2800, steps 1(a) and 1(b) describe the preparation of the logical qubits. The first is prepared in the state Steane                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                     and the second is prepared in the state Reed-Muller                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                    . The use of the overline and L subscript are different notations for marking a logical qubit state.)

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Choi teaches
	wherein the logical bit converter is configured of a Pauli X matrix or a combination of Pauli X matrices and reverses a bit of the second logical qubit. (Choi, page 2800, step 1(f): “Based on the measurement output, we should apply an additional                         
                            
                                
                                    X
                                
                                -
                            
                        
                     on the Reed-Muller state.” Figure 1 on page 2781 also shows an                         
                            
                                
                                    X
                                
                                -
                            
                        
                     matrix being applied to the second logical qubit. The Pauli                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate/matrix reverses the bit of the qubit that it is applied to.)

	Regarding claim 6, the rejection of claim 5 is incorporated herein. Furthermore, Choi teaches
	wherein the measuring circuit outputs classical bits corresponding to the calculation results of the CNOT gating circuit, and the logical bit converter reverses the bit of the second logical qubit, when a number of '1' of the classical bits is an odd number. (Choi, Page 2800, step 1(e) measures the CAT state (i.e., the result of the CNOT gating circuit as described above with respect to claim 1). A measurement results in classical bits. At step 1(f), the measurement output (i.e., the classical bits) are used to determine whether to apply the additional                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate to the Reed-Muller state (i.e., the second logical qubit). Figure 1 on page 2781 and caption indicates that the correction is determined based on the parity of the measurement (i.e., whether the sum of the measurements is even or odd). The additional                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate is applied when the measurements are not the same (i.e., when the parity is odd).) An                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate/matrix reverses a bit. )

	Regarding claim 7, the rejection of claim 6 is incorporated herein. Furthermore, Choi teaches
	further comprising: a parity detector configured to determine whether to reverse the bit of the second logical qubit on a basis of the classical bits. (Choi, Page 2800, step 1(e) measures the CAT state (i.e., the result of the CNOT gating circuit as described above with respect to claim 1). A                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate to the Reed-Muller state (i.e., the second logical qubit). Figure 1 on page 2781 and caption indicates that the correction is determined based on the parity of the measurement (i.e., whether the sum of the measurements is even or odd). The additional                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate is applied when the measurements are not the same (i.e., when the parity is odd).) An                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate/matrix reverses a bit. The parity is determined at the “Same?” gate in Figure 1, which corresponds to the “parity detector”.)

	Regarding claim 8, Choi teaches
	A method of operating a quantum circuit configured to a logical Bell state heterogeneously encoded by different quantum error correction codes, the operation method comprising: (Choi, Abstract describes performing quantum computation which alternates between two different quantum error-correction codes. Pages 2799-2800, “Steane T gate into Reed-Muller T gate using code teleportation” subsection, Step 1 (including substeps (a)-(f)) describes the creation of the entangled state describes how to perform code teleportation for a particular pair of codes (i.e., Steane and Reed-Muller). Page 2781, Figure 1 shows a circuit schematic which performs code teleportation between generic codes. The portion of the circuit to the left of the dashed line in Figure 1 is the portion that generates a Bell/EPR pair.)
	performing a Hadamard conversion on cat states; (Choi, Step 1(c) on page 2800 describes preparing a physical cat state and indicates that this may be performed using the “Fault-tolerant preparation of the CATn and Shor states” of Appendix 1. This section is on pages 2795-2796. In particular, Figure 8 shows the portion of the circuit for preparing the CATn state in a fault-tolerant way. The last paragraph of the subsection reads: “We must apply bitwise H gates since this CAT state should be used for logical ZZ measurements. This state is referred to as the Shor state [41]. Since the Shor state contains only the even parity qubits, it can used for measuring the parity between two encoded qubits, working as a logical ZZ measurement.”  That is, bitwise Hadamard gates are applied to the CAT state to prepare it for use in measuring parity between two encoded qubits. This portion of the circuit is not 
	performing CNOT operations on a result of the Hadamard conversion and first and second logical qubits encoded by first and second quantum error correction codes, respectively; (Choi, pages 2799-2800, Step 1(a) describes the preparation of a first logical qubit (i.e.,                         
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                    ) in the Steane error correction code. Step 1(b) describes the preparation of a second logical qubit (also                          
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                    ) in the Reed-Muller error correction code. At step 1(d), a first logical CNOT gate is applied to the CAT sate (i.e., the output of step 1(c), which was described above) and the Steane logical qubit                         
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                     , and a second logical CNOT gate is applied to the CAT state and to the Reed-Muller logical qubit                         
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                    . Figure 1 on page 2781 shows CNOT gates being applied to the first logical qubit (i.e.,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    +
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    A
                                
                            
                        
                    ) and a second logical qubit (i.e.,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    +
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    B
                                
                            
                        
                    ) and to the CAT state qubits.)
	measuring results of the CNOT operations; and (Choi, page 2800, Step 1(e) describes measuring the CAT state. Figure 1 on page 2781 shows this as two MZ measurement gates to the right of the CNOT gates.)
	performing a conversion on a bit of the second logical qubit on a basis of the measured results. (Choi, page 2800, step 1(f) : “Based on the measurement output, we should apply an additional X on the Reed-Muller state.” The logical                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate is a logical bit converter since a logical                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate swaps                         
                            |
                            
                                
                                    0
                                
                                -
                            
                            ⟩
                        
                     and                         
                            |
                            
                                
                                    1
                                
                                -
                            
                            ⟩
                        
                    . Figure 1 on page 2781 shows the                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate being applied based on the determination in the “Same?” decision point. As describe in the caption, this is the decision point checks the parity of the measurement.) 

	Regarding claim 9, the rejection of claim 8 is incorporated herein. Furthermore, Choi teaches
	wherein the performing of the conversion comprises reversing the bit of the second logical qubit using a Pauli X matrix or a combination of Pauli X matrices. (Choi, page 2800, step 1(f): “Based on the measurement output, we should apply an additional                         
                            
                                
                                    X
                                
                                -
                            
                        
                     on the Reed-Muller state.” Figure 1 on page 2781 also shows an                         
                            
                                
                                    X
                                
                                -
                            
                        
                     matrix being applied to the second logical qubit. The Pauli                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate/matrix reverses the bit of the logical qubit that it is applied to.)

	Regarding claim 10, the rejection of claim 8 is incorporated herein. Furthermore, Choi teaches
	wherein the measuring comprises measuring the calculation result to output classical bits, wherein, when a number of '1' of the classical bits is an odd number, the bit of the second logical qubit is reversed. (Choi, Page 2800, step 1(e) measures the CAT state (i.e., the result of the CNOT gating circuit as described above with respect to claim 1). A measurement results in classical bits. At step 1(f), the measurement output (i.e., the classical bits) are used to determine whether to apply the additional                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate to the Reed-Muller state (i.e., the second logical qubit). Figure 1 on page 2781 and caption indicates that the correction is determined based on the parity of the measurement (i.e., whether the sum of the measurements is even or odd). The additional                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate is applied when the measurements are not the same (i.e., when the parity is odd).) An                         
                            
                                
                                    X
                                
                                -
                            
                        
                     gate/matrix reverses a bit. )

	Regarding claim 11, Choi teaches
	A quantum circuit comprising: (Choi, Abstract describes performing quantum computation which alternates between two different quantum error-correction codes. Pages 2799-2800, “Steane T gate into Reed-Muller T gate using code teleportation” subsection, Step 1 (including substeps (a)-(f)) describes the creation of the entangled state describes how to perform code teleportation for a particular pair of codes (i.e., Steane and Reed-Muller). Page 2781, Figure 1 shows a circuit schematic which performs code teleportation between generic codes. The portion of the circuit to the left of the dashed line in Figure 1 is the portion that generates a Bell/EPR pair.)
	first to third quantum circuits, each of which comprises: (As described in detail below, Choi teaches a circuit comprising a Hadamard gating circuit, a CNOT gating circuit, and three measuring circuits. The combination of the Hadamard gating circuit taught by Choi, the CNOT gating circuit taught by Choi, and the first of the three measuring circuits taught by Choi is being interpreted as corresponding to the claimed first quantum circuit. The combination of the circuits for encoding the two logical qubits (see page 2800, steps 1(a) and 1(b) and Figure 6 on page 2795), the Hadamard gating circuit taught by Choi, the CNOT gating circuit taught by Choi, and the second of the three measuring circuits is being interpreted as corresponding to the claimed second quantum circuit. The combination of the Hadamard gating circuit taught by Choi, the CNOT gating circuit taught by Choi, and the third of the three measuring 
	a Hadamard gating circuit configured to perform Hadamard conversions on cat states; (Choi, Step 1(c) on page 2800 describes preparing a physical cat state and indicates that this may be performed using the “Fault-tolerant preparation of the CATn and Shor states” of Appendix 1. This section is on pages 2795-2796. In particular, Figure 8 shows the portion of the circuit for preparing the CATn state in a fault-tolerant way. The last paragraph of the “Fault-tolerant preparation of the CATn and Shor states”  subsection reads: “We must apply bitwise H gates since this CAT state should be used for logical ZZ measurements. This state is referred to as the Shor state [41]. Since the Shor state contains only the even parity qubits, it can used for measuring the parity between two encoded qubits, working as a logical ZZ measurement.”  That is, bitwise Hadamard gates are applied to the CAT state to prepare it for use in measuring parity between two encoded qubits. This portion of the circuit is not illustrated, but the portion of the circuit which applies the bitwise Hadamard gates is taken to be the “Hadamard gating circuit”. The states of the qubits which are part of the CAT state are taken to be the “cat states” of the claim. This Hadamard gating circuit is being interpreted as part of each of the first to third quantum circuits.)
	a CNOT gating circuit configured to perform CNOT operations on first and second logical qubits encoded by first and second quantum error correction codes, respectively, and conversion results of the Hadamard gating circuit; and (Choi, pages 2799-2800, Step 1(a) describes the preparation of a first logical qubit (i.e.,                         
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                    ) in the Steane error correction code. Step 1(b) describes the preparation of a second logical qubit (also                          
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                    ) in the Reed-Muller error correction code. At step 1(d), a first logical CNOT gate is applied to the CAT sate (i.e., the output of step 1(c), which was described above) and the Steane logical qubit                         
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                     , and a second logical CNOT gate is applied to the CAT state and to the Reed-Muller logical qubit                         
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                    . Figure 1 on page 2781 shows CNOT gates being applied to the first logical qubit (i.e.,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    +
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    A
                                
                            
                        
                    ) and a second logical qubit (i.e.,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    +
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    B
                                
                            
                        
                    ) and to the CAT state qubits. The portion of the circuit which applies the CNOT gates is taken to be the “CNOT gating circuit”. This CNOT gating circuit is being interpreted as part of each of the first to third quantum circuits.)
	a measuring circuit configured to measure calculation results of the CNOT gating circuit; a (Choi, page 2800, Step 1(e) describes measuring the CAT state. In particular, “we measure the CAT22 
	selection circuit configured to receive a measured result of the measuring circuit of each of the quantum circuits and select a target quantum state; and (Choi, Page 2800, step 1(f) indicates that the circuit performs an                         
                            
                                
                                    X
                                
                                -
                            
                        
                     operation based on the measured output. Page 2781, Figure 1 shows logic  for making a “Same?” determination based on the measurement. This logic is being interpreted as corresponding to the claimed selection circuit. Page 2797, Figure 9, caption indicates that a majority vote of the measured result of each of the three measurement circuits is used to determine the measurement, which in turn (in the context of Page 2800, step 1(f)) determines whether or not to apply the logical                         
                            
                                
                                    X
                                
                                -
                            
                        
                     operation. The determination as to whether or not to apply the logical X operation is a selection of a target quantum state (i.e., it selects between the original Reed-Muller encoded                         
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                     and the Reed-Muller encoded                         
                            
                                
                                    X
                                
                                -
                            
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                    .).)
	a logical bit converter configured to convert a bit of the second logical qubit output from the third quantum circuit on a basis of the selection result of the selection circuit. (Choi, page 2800, step 1(f) : “Based on the measurement output, we should apply an additional X on the Reed-Muller state.” The logical X gate is a logical bit converter since a logical X gate swaps                         
                            |
                            
                                
                                    0
                                
                                -
                            
                            ⟩
                        
                     and                         
                            |
                            
                                
                                    1
                                
                                -
                            
                            ⟩
                        
                    . Figure 1 on page 2781 shows the X gate being applied based on the determination in the “Same?” logic (i.e., a “selection circuit”) as described in more detail with respect to the previous limitation.)

	Regarding claim 12, the rejection of claim 11 is incorporated herein. Furthermore, Choi teaches
	wherein the CNOT gating circuit of each of the quantum circuits performs CNOT operations on the first logical qubit and a quantum state, which corresponds to the first logical qubit, of the cat state, and the CNOT gating circuit of each of the quantum circuits performs CNOT operations on the second logical qubit and a quantum state, which corresponds to the second logical qubit, of the cat state. (Choi, page 2800, step 1(d): “After that, we apply CNOT between the Steane                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                     and 7 qubits of CAT22, and the Reed-Muller                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                     and the remaining 15 qubits of CAT22.” Recall that the Steane                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                     corresponds to the first logical qubit and the Reed-Muller                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                     corresponds to the second logical qubit. The “7 qubits” correspond to the “quantum state, which corresponds to the first logical qubit, of the cat state” and the “15 qubits” correspond to the “quantum state, which corresponds to the second logical qubit, of the cat state”.)

	Regarding claim 13, the rejection of claim 11 is incorporated herein. Furthermore, Choi teaches
	wherein the selection circuit selects the target quantum state according to majority voting. (Choi, Page 2800, step 1(f) indicates that the circuit performs an                         
                            
                                
                                    X
                                
                                -
                            
                        
                     operation based on the measured output. Page 2781, Figure 1 shows logic  for making a “Same?” determination based on the measurement. This logic is being interpreted as corresponding to the claimed selection circuit. Page 2797, Figure 9, caption indicates that a majority vote of the measured result of each of the three measurement circuits is used to determine the measurement, which in turn (in the context of Page 2800, step 1(f)) determines whether or not to apply the logical                         
                            
                                
                                    X
                                
                                -
                            
                        
                     operation. The determination as to whether or not to apply the logical X operation is a selection of a target quantum state (i.e., it selects between the original Reed-Muller                         
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                     and the Reed-Muller                         
                            
                                
                                    X
                                
                                -
                            
                            |
                            
                                
                                    +
                                
                                -
                            
                            ⟩
                        
                    .) Note the similarity with the description in the instant specification at [0050-0051], where the selection is performed by determining whether or not to apply an operation.)

	Regarding claim 15, the rejection of claim 11 is incorporated herein. Furthermore, Choi teaches
	wherein the first and second logical qubits input to each of the quantum circuits are encoded to quantum state                         
                            |
                            +
                            ⟩
                        
                    . (Choi, pages 2799-2800, steps 1(a) and 1(b) describe the preparation of the logical qubits. The first is prepared in the state Steane                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                     and the second is prepared in the state                         
                            
                                
                                    
                                        
                                            +
                                        
                                        -
                                    
                                
                            
                        
                    . The use of the overline and L subscript are different notations for marking a logical qubit state.)

	Regarding claim 16, the rejection of claim 11 is incorporated herein. Furthermore, Choi teaches
	wherein the logical bit converter reverses a bit of the second logical qubit output from the third quantum circuit using a Pauli X matrix or a combination of Pauli X matrices. (Choi, page 2800, step 1(f): “Based on the measurement output, we should apply an additional X on the Reed-Muller state.” Figure 1 on page 2781 also shows an X matrix being applied to the second logical qubit. The Pauli X gate/matrix reverses the bit of the qubit that it is applied to.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Choi” (Dual-code quantum computation model) in view of “Thaker” (Quantum Memory Hierarchies: Efficient Designs to Match Available Parallelism in Quantum Computing).

	Regarding claim 14, the rejection of claim 11 is incorporated herein. Furthermore, Choi teaches
	the first and second quantum error correction codes output from each of the quantum circuits (Choi, Page 2800, Step 1, description after (f) step indicates that the result of the circuit is an encoded entanglement between the two different codes (i.e., the two logical qubits). Figure 1 shows the logical qubits                         
                            
                                
                                    
                                        
                                            
                                                
                                                    +
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    A
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            
                                                
                                                    +
                                                
                                                -
                                            
                                        
                                    
                                
                                
                                    B
                                
                            
                        
                     being used by the whole circuit to the left of the red dashed line and passed from each portion of the circuit to the next. That is, the logical qubits are output by each sub-circuit (i.e., Hadamard, CNOT, measurement) of each of the first to third quantum circuits).)
 Choi does not appear to explicitly teach 
	a plurality of quantum error correction circuits configured to perform quantum error correction operations on the first and second quantum error correction codes output from each of the quantum circuits.
	However, Thaker—directed to analogous art—teaches
	a plurality of quantum error correction circuits configured to perform quantum error correction operations on the first and second quantum error correction codes output from each of the quantum circuits. (Thaker, Figure 5 in section 4.2 shows a quantum circuit which performs code teleportation and includes a generation of a heterogeneously encoded correlated ancillary pair (i.e., an                         
                            |
                            
                                
                                    +
                                
                                ¯
                            
                            ⟩
                        
                     taught by Choi and described above) at several places including after the preparation of the ancilla qubits and after the potential application of the X gate to the second ancilla qubit.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Choi to apply error correction circuits as taught by Thaker and described above because this is required to maintain system fidelity as described in the first paragraph of section 3.2 and the lack of reliability of quantum data forces the performance of an error correction procedure after each gate as described in the first paragraph of section 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wikipedia (Quantum logic gate) – Provides an overview of commonly used gates including circuit symbols. May be helpful for anyone who has not previously seen quantum circuits. See especially the descriptions of X, CNOT, and Hadamard gates as these appear in the claimed circuits.  
Lloyd (Analog Quantum Error Correction) – Abstract describes performing quantum error correction. Second and third paragraphs of the article describe triple modular redundancy and indicates that this may be adapted for a quantum setting. Could likely be combined with Choi to make a rejection of claim 11 under 35 USC 103 if the claim were amended to require that the first to third quantum circuits do not include any overlapping components. Using triple modular redundancy, the entire circuit for determining the parity of the two logical qubits would be repeated three times and the final parity determined by majority vote. It would be obvious to do this to achieve greater fault tolerance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARKUS A. VASQUEZ/Examiner, Art Unit 2121